Order filed November 1, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00911-CV
                                    ____________

                IN THE INTEREST OF L.E.A. AND V.C.A, Appellant


                       On Appeal from the 418th District Court
                              Montgomery County, Texas
                        Trial Court Cause No. 12-07-07969 CV


                                       ORDER

       The notice of appeal in this case was filed September 19, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before , November 16, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM